DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an acquisition unit, a radio field intensity state estimation unit, a radio field intensity space estimation unit, a position estimation unit and a position state estimation unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 8 and 9 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2005/0243936, US xx and US xx. 
The improvement comprises:
US 2005/0243936 is considered as the closest prior art that teaches a system a plurality of access points (Fig.1 element 12-16) and a computing device (Fig.1 element 20), the computing device operation comprising:
Communicating, by a wireless card (Fig.1 element 40 and para.44), with access points (Fig.1 element 12-16);

serving, by a signal strength acquisition API (Fig.1 element 60 and para.44), as the interface to the Horus system;
transferring an indications of signal strength from the signal strength acquisition API (Fig.1 element 60 and para.46) to correlation handler (Fig.1 element 130 and para.47);
responding, by the correlation handler (Fig.1 element 130 and para.47), in cooperation with correlation modeler (Fig.1 element 110 and para.47), for reducing temporal signal correlation (para.47);
communicating the correlation reduced signal strength measurement from each access point (Fig.1 elements 12, 14 and 16 and para.48) from set (Fig.1 element 18 and para.48) to discrete-space estimator (Fig.1 element 140 and para.48), which estimates the user location based on the discrete-space radio map the small-scale compensator (Fig.1 element 150 and para.48) runs a perturbation technique on the location x to improve the location estimate (para.48);
wherein the small-scale compensated location is communicated to continuous-space estimator (Fig.1 element 160 and para.49) which refines the estimate of the location by calculating a continuous-space location estimate (para.49); and 


US 2018/0146343 teaches an operations of determining the location of an electronic device comprising:
acquiring, by the terminal controller (Fig.2 element 111 and para.136) of the electronic device (Fig.1 element 100 and para.135), the first location information by receiving signals from the wireless communication devices through the terminal wireless communication unit (Fig.2 element 101 and para.136) and then measuring the strength of the received signals (Fig.6 step 500 and para.136);
checking, by the terminal controller (Fig.2 element 111 and para.138), whether the estimated location of the electronic device (Fig.1 element 100 and para.138) is in the boundary area of a presence determination area (Fig.6 step 502 and para.138);
correcting, by the terminal controller (Fig.2 element 111 and para.140), the user location, based on a boundary area escape algorithm for location correction (Fig.6 step 504 and para.140); 
determining, by the terminal controller (Fig.2 element 111 and para.140) may determine, based on history information, the entrance and exit within the presence determination area (Fig.6 step 506 and para.140); 

determining, by the terminal controller (Fig.2 element 111 and para.142), the presence or absence by applying an adaptive geo-fence algorithm based on a history path (Fig.6 step 510 and para.142).

With regard Claim 1, US 2005/0243936 in view of US 2018/0146343 fails to teach the limitation of "a radio field intensity state estimation unit that is implemented at least by the hardware and configured to estimate, from each of the acquired first time- series data pieces, a state of a radio field intensity at a position of the first observation apparatus that corresponds to each of the first time-series data pieces, and estimate, from the acquired second time-series data, a state of a radio field intensity at a position of the second observation apparatus; a radio field intensity space estimation unit that is implemented at least by the hardware and configured to estimate a state of a radio field intensity at each of points in a target space by using the position and the estimated state of the radio field intensity of each of the plurality of the first observation apparatuses; a position state estimation unit that is implemented at least by the hardware and configured to estimate a position state of the second observation apparatus based on third time-

With regard Claims 8 and 9, US 2005/0243936 in view of US 2018/0146343 fails to teach the limitation of "estimating, from each of the acquired first time-series data pieces, a state of a radio field intensity at a position of the first observation apparatus that corresponds to each of the first time-series data pieces, and estimating, from the acquired second time-series data, a state of a radio field intensity at a position of the second observation apparatus; estimating a state of a radio field intensity at each of points in a target space by using the position and the estimated state of the radio field intensity of each of the plurality of the first observation apparatuses; and estimating a position state of the second observation apparatus based on  third time-series data of the estimated position of the second observation apparatus." as recited in claims 8 and 9, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2005/0243936 and US 2018/0146343 are cited because they are put pertinent to the method and system for determining user location in a wireless communication network. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633